Citation Nr: 0949064	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of injury, left hand with chronic extensor tendon tendinitis 
of the left dorsal hand, long finger, and ring finger, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In that rating decision the RO denied a claim for an 
increased rating for residuals of injury, left hand with 
chronic extensor tendon tendinitis of the left dorsal hand, 
long finger, and ring finger, which was then evaluated at a 
noncompensable level (zero percent disabling).  The Veteran 
initiated an appeal as to the denial in December 2006 by 
filing a notice of disagreement from the August 2006 rating 
decision.  

Thereafter, in a May 2008 rating decision, the RO increased 
the disability rating to 10 percent, effective from the date 
of submission of the Veteran's claim for an increase in 
rating, May 3, 2006.  The Veteran thereafter perfected an 
appeal to the Board by filing a substantive appeal, VA Form 
9, in June 2008.  The increased rating claim, however, 
remains in controversy because the 10 percent rating remains 
less than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's residuals of injury, left hand with chronic 
extensor tendon tendinitis of the left dorsal hand, long 
finger, and ring finger, is manifested by painful motion; but 
is not manifested by any ankylosis of any fingers or 
limitation of motion of the thumb, or more than slight muscle 
injury impairment. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of injury, left hand with chronic 
extensor tendon tendinitis of the left dorsal hand, long 
finger, and ring finger, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in June 2006 (before the August 2006 rating decision 
that is the subject of this appeal) and February 2007.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a May 2008 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 The Veteran was last examined by VA for compensation 
purposes in July 2006.  Since then, there is no medical 
evidence indicating, nor assertion by the Veteran, that the 
left hand disability has worsened so as to warrant additional 
examination.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  VA has fulfilled its duty 
to assist the claimant by obtaining identified and available 
evidence needed to substantiate the claims, and, as warranted 
by law.  
 
II.  Analysis

The Veteran claims entitlement to an increased disability 
rating in excess of 10 percent for her residuals of injury, 
left hand with chronic extensor tendon tendinitis of the left 
dorsal hand, long finger, and ring finger. 
 
Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

If a veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has 
already been established, such as here, then the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, even if addressed as an increased rating claim, 
a claimant for a higher rating may experience multiple 
distinct degrees of disability that may result in VA's 
assignment of different levels of compensation during the 
period beginning from the time an increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, in deciding the claim below, the 
Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  
  
The Veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2009).

The RO evaluated the Veteran's left hand disability-
residuals of injury, left hand with chronic extensor tendon 
tendinitis of the left dorsal hand, long finger, and ring 
finger-under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009), 
which is the diagnostic code for evaluating tenosynovitis.  
Tenosynovitis is defined as an inflammation of a tendon 
sheath.  See Dorland's Illustrated Medical Dictionary 1905 
(31st ed. 2007).  

Tenosynovitis under Diagnostic Code 5024 is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Degenerative arthritis is evaluated pursuant to criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for affected joints.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Here, the joints involved make up the parts of the 
hand implied by the service-connected left hand disability-
residuals of injury, left hand with chronic extensor tendon 
tendinitis of the left dorsal hand, long finger, and ring 
finger.

But if there is limitation of motion of the specific joint(s) 
involved, and if that limitation of motion is ratable as 
noncompensable under the appropriate diagnostic code(s)for 
affected parts, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  If so, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is X-ray 
evidence of degenerative arthritis involvement of 2 or more 
major joints or 2 or more minor joint groups, then either: 
(1) a 10 percent rating is warranted; or, 
(2) a 20 percent rating is warranted if additionally 
there are occasional incapacitating exacerbations.  Id.

The 10 and 20 percent ratings based on X-ray findings of 
degenerative arthritis and the absence of limitation of 
motion, will not be combined with ratings based on limitation 
of motion, and will not be utilized in rating conditions 
listed under certain cited diagnostic codes including 
Diagnostic Code 5024.  See Notes 1 and 2, following 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO evaluated the Veteran's left hand disability under 
pertinent criteria including consideration of certain 
diagnostic criteria which differentiates between major and 
minor extremities for the purpose of assigning disability 
ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230; 
§ 4.73, Diagnostic Code 5308.  In this regard, under 38 
C.F.R. § 4.69 (2009), "handedness" for the purpose of 
determining the dominant extremity for rating purposes will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant; and 
the injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2009).

VA treatment records in 2006 beginning in January show 
complaints of pain and weakness in the left hand compared to 
the right hand.  These reports contain findings of symptoms 
diagnosed as bilateral carpal tunnel syndrome.  

A January 2006 VA EMG (electromyogram) consultation report 
shows that the Veteran reported symptoms including nocturnal 
paresthesias of the right hand and severe pain on the dorsum 
of the left hand metacarpals and cramping and a feeling of 
pins sticking on the left.  The Veteran reported also that 
the dorsum of the left hand was numb.  

After examination, the treatment provider concluded the 
report with an impression of moderate bilateral, right more 
than left, carpal tunnel syndrome involving the sensory nerve 
fibers only with acute and chronic denervation on needle 
examination.  Because of reported symptoms of pain over the 
metacarpal area of the left hand, the provider referred the 
Veteran to radiology for examination of the left hand to rule 
out arthritis as an etiology of these symptoms.   

The report of that VA X-ray examination of the left hand in 
January 2006 shows that the left hand demonstrated the bones 
to be well mineralized; with no fractures or other acute 
osseous or articular abnormalities seen.  There was evidence 
of an old trauma at the thumb IP (interphalangeal) joint.  
The joint spaces were maintained and no articular erosions 
were seen.  The carpal alignment was intact, and the soft 
tissues were unremarkable.  The impression was unremarkable 
left hand. 
 
The report of a July 2006 VA examination of the hand, thumb, 
and fingers shows that the Veteran is ambidextrous.  During 
that examination she reported complaints of a recurrent 
sensation of pins and needles around the scar on her left 
hand, and frequent swelling in the dorsal side of the hand.  
The Veteran reported having pain for six to eight hours each 
day, especially with heavy use, but there was no pattern of 
flare-up or aggravation.  When the Veteran had pain it did 
not change mobility or function.  Tylenol helped with the 
pain but did not reduce swelling.

The examiner described the scar as being one-half inch long, 
flat, normal-colored, situated over the proximal third 
metacarpal.  It was nontender and did not interfere with the 
mobility of the underlying structures.  The examiner noted 
that there was a slight swelling of the dorsum of the hand, 
which did not go into the fingers.  

The examiner noted that the Veteran was recently prescribed 
bilateral wrist braces for possible bilateral carpal tunnel 
syndrome, which she used while sleeping. The examiner opined 
that if carpal tunnel syndrome is present, it was unrelated 
to the hand injury of the early 1980s.  The Veteran reported 
that she was working as a night supervisor at a store and 
could accomplish all required tasks with occasional pain; her 
activities of daily living were not impaired.

On examination, there was a slight dorsal swelling of the 
hand only.  There was no redness, nodularity, or other 
deformity, except for the scar.  The range of motion of all 
fingers was normal with a demonstrated ability to fully 
extend the fingers as well as to touch each finger tip to the 
palmar crease.  Finger dexterity was normal, and grip 
strength was normal.  The wrist demonstrated normal mobility 
with 70 degrees of extension, 80 degrees of flexion, 20 
degrees of radial deviation, and 45 degrees of ulnar 
deviation, without apparent pain.  The examiner note that a 
January 2006 X-ray of the left hand was normal.  

After examination, the report contains a diagnosis of old 
traumatic injury of dorsum of the left hand with no 
indication of chronic extensor tendonitis, except for minimal 
dorsal swelling; X-rays were negative for arthritis.  The 
report concluded with an addendum in which the examiner 
stated that there was no pain on range of motion or flare ups 
on any of the examined joints, except as stated earlier in 
the report.  Further, all of the joints had no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

The evidence above shows that the left hand disability does 
not include arthritis.  However, as indicated above, the RO 
has assigned the Veteran's left hand disability a 10 percent 
disability rating under provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, in effect as tenosynovitis; which in 
turn is rated on limitation of motion of the affected parts, 
as-by analogy-degenerative arthritis, pursuant to criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The RO granted a 10 percent disability rating under 
Diagnostic Code 5003, essentially on the basis that there was 
evidence of painful, limited motion of a group of minor 
joints (the service-connected joints of the hand).  Implicit 
in this action, is the criteria that limitation of motion of 
the specific joint(s) involved was ratable as noncompensable 
under the appropriate diagnostic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The evidence of record does not warrant a higher rating.  
First, the 10 percent rating is the maximum allowable under 
provisions of Diagnostic Code 5003 for limitation of motion 
that is noncompensable under the appropriate diagnostic 
code(s) for evaluating specific joints involved.  

Second, there is no X-ray evidence of degenerative arthritis 
involvement of the joints of the hand with occasional 
incapacitating exacerbations, so as to warrant a higher 
rating of 20 percent under the pertinent provisions of 
Diagnostic Code 5003.  Even though the left hand disability 
has been rated under Diagnostic Code 5003 by way of the 
underlying Diagnostic Code 5024 for tenosynovitis, suggesting 
the requirement of X-ray evidence of degenerative arthritis 
is obviated, Note 2 under Diagnostic Code 5003 specifically 
precludes using this provision of that code for rating 
conditions listed under Diagnostic Codes 5013 to 5024.  

Third, based on the evidence discussed above regarding the 
musculoskeletal symptomatology of the left hand including the 
fingers, there is no basis under relevant diagnostic criteria 
for a rating in excess of 10 percent for the service-
connected left hand disability.  The RO specifically 
considered musculoskeletal criteria of limitation of motion 
of individual digits contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5229 (index finger) and 5230 (ring finger); 
and considered muscle injury impairment criteria contained in 
38 C.F.R. § 4.73, Diagnostic Code 5308 (Muscle Group VII).  

Diagnostic Codes 5229 (index finger) and 5230 (ring finger) 
provide for maximum ratings of 10 and zero percent, 
respectively.  Therefore, these codes would not provide a 
basis for a rating in excess of the 10 percent already in 
effect.  Beyond that, there is no competent evidence of any 
ankylosis of any digits or combination of digits, or of even 
limitation of motion of the thumb, so as to warrant an 
increase under provisions of Diagnostic Codes 5216-5219, 5224 
or 5228, the only other codes addressing evaluation of the 
fingers.  

There is no evidence that the Veteran's diagnosed bilateral 
carpal tunnel syndrome has any relationship to the service-
connected residuals of injury, left hand with chronic 
extensor tendon tendinitis of the left dorsal hand, long 
finger, and ring finger.  This was the opinion of the 
examiner at the July 2007 VA examination, and there is no 
competent evidence to the contrary.  Moreover, the Veteran 
herself has not asserted that this condition was caused by or 
affected by her service-connected left hand disability.  

Therefore, any symptomatology associated with the bilateral 
carpal tunnel syndrome condition is not appropriate for 
consideration in the evaluation of the service-connected left 
hand disability.  There is no evidence of any limitation of 
motion of the left wrist associated with the service-
connected left hand disability so as to warrant a separate 
disability rating under Diagnostic Code 5215.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2009).

38 C.F.R. § 4.73, Diagnostic Code 5308 (Muscle Group VII), 
provides for evaluation of muscle injury to Group VII on the 
basis of whether there is slight, moderate, moderately 
severe, or severe impairment.  Disability ratings of zero, 10 
and 20 percent are assignable for findings of slight, 
moderate, and moderately severe impairment, respectively.  

None of the medical record evidence on file shows that the 
service-connected left hand disability includes any 
significant muscle impairment that would approximate more 
than a slight disability.  Most recently, the examiner at the 
July 2006 VA examination made no findings specifically as to 
any muscle injury impairment.  There was only a one-half inch 
long scar that was nontender that did not interfere with 
mobility, and there was a slight swelling of the dorsum of 
the hand.  There was no redness, nodularity, or other 
deformity, except for the scar.  Finger dexterity and grip 
strength were normal, and the wrist demonstrated normal 
mobility.

In summary, the Board does not find that a higher rating on a 
schedular basis is warranted for the service-connected left 
hand disability, under any relevant diagnostic criteria.  
Also, there is no medical and/or factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the disability that is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In this regard, at 
the July 2006 VA examination, while the examiner noted slight 
swelling of the dorsum of the left hand, the examiner found 
that there was no swelling into the fingers, and that all of 
the joints had no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an increase in evaluation on a schedular basis for the 
residuals of injury, left hand with chronic extensor tendon 
tendinitis of the left dorsal hand, long finger, and ring 
finger.  Should the Veteran's disability picture change in 
the future, she may be assigned a higher schedular 
evaluation.  See 38 C.F.R. § 4.1.  At present, however, there 
is no basis for a higher schedular evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the Veteran's service-connected 
left hand disability does not meet the criteria for a 
schedular disability rating greater than that currently 
assigned, a higher schedular rating is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Rating Schedule.  The Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 

Although the evidence shows some extent of impairment due to 
the service-connected left hand disability, there is no 
evidence that the manifestations of this condition is unusual 
or exceptional to demonstrate that the Rating Schedule is 
inadequate for determining the proper level of disability for 
this.  Nor is there evidence that this specific disability 
has been responsible for frequent absences from work; or any 
indication that this disorder has necessitated frequent 
periods of hospitalization. 
 
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (2009) are not met and the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 10 percent for residuals of 
injury, left hand with chronic extensor tendon tendinitis of 
the left dorsal hand, long finger, and ring finger is denied.  


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


